Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD, DEVICE, AND STORAGE MEDIUM FOR APPLYING LIGHTING TO A RENDERED OBJECT IN A SCENE.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 describe "A storage medium."  Further, Applicant's specification fails to explicitly define the scope of the claimed storage medium.  Thus, in giving the term its plain meaning (see MPEP 2106.03 II), the claimed storage medium is considered to include both transitory and non-transitory media.  Transitory media are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0012828; hereinafter "Jung") in view of Iborra Olba (US 2016/0155261).
Regarding claim 1, Jung discloses A method for processing an image ("applying a lighting effect similar to that of a captured actual image to virtual content," para. 6), comprising: obtaining a colorized image of a light-receiving object in a current scene by performing a shading operation on the light-receiving object (e.g. 3D Model Shader 330 of Fig. 1; "an image of a 3D model of the Macbeth color board," para. 79); wherein an imaging direction of an imaging device points to a lighting direction of a light source in the current scene (see Fig. 11), and the light-receiving object is located in an imaging range of the imaging device (Fig. 3 illustrates light-receiving objects within an imaging range of the imaging device); obtaining a lighting-color map of the imaging device, wherein the lighting-color map is generated based on attributes of the light source in the current scene, and the lighting-color map is configured to represent a lighting situation of the light source in the current scene ("the lighting physical-modeling module 100 [of Fig. 1] may create the lighting environment map," para. 53); and obtaining a lighting image of the light-receiving object by processing the colorized image based on the target position and the lighting-color map of the imaging device, wherein the lighting image is an image reflecting a display effect of the light-receiving object after being lighted by the light source ("the lighting environment map may be applied to the virtual content in such a way as to apply lighting properties allocated to coordinates corresponding to the location of the virtual content," para. 90).
Jung does not disclose obtaining a target position of a current position of the light-receiving object in a camera coordinate system based on the current position of the light-receiving object in an image coordinate system of the current scene.
In the same art of applying lighting effects to objects in a scene, Iborra Olba teaches obtaining a target position of a current position of the light-receiving object in a camera coordinate system based on the current position of the light-receiving object in an image coordinate system of the current scene ("Once the lightmaps of the scene have been calculated … the objects are projected using the viewpoint of the camera," para. 255).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Iborra Olba to Jung.  The motivation would have been "to calculate high-quality static images and renders" (Iborra Olba, para. 255).
Regarding claim 2, the combination of Jung and Iborra Olba renders obvious obtaining lighting-color information of the target position by sampling the lighting-color map based on the target position ("apply lighting properties allocated to coordinates corresponding to the location of the virtual content," Jung, para. 90); and obtaining the lighting image by adding the lighting-color information to the colorized image (Fig. 1 of Jung illustrates Lighting Modeling Module 310 and Camera Effect Module 350 [which includes "color distortion" processing] combining into AR Rendering Module 370).
Regarding claim 3, the combination of Jung and Iborra Olba renders obvious obtaining an image of the light source in the current scene and a grid of the light source, wherein the image of the light source is configured to represent a color of the light source, and the grid of the light source is configured to indicate an area where the light source is set in the current scene; and generating the lighting-color map of the imaging device in the current scene based on the image of the light source and the grid of the light source in the current scene ("generating lighting physical-modeling data based on the RGB sensor," Jung, para. 64; "the location of indoor lighting, which is currently being captured by the image-capturing device, may be extracted from the RGB images," Jung, para. 68; "the array-type lighting environment map constructed as illustrated in FIG. 10 … may be applied to the virtual content in such a way as to apply lighting properties allocated to coordinates corresponding to the location of the virtual content, among multiple coordinates that are included in the lighting environment map constructed in an array (i.e. the array-type lighting environment map), to the virtual content," Jung, paras. 89-90).
Regarding claim 6, the combination of Jung and Iborra Olba renders obvious monitoring the attributes of the light source in the current scene; and updating the lighting-color map of the imaging device in the current scene, in response to monitoring that the attributes of the light source changes, based on the attributes of the light source after change ("the lighting check module may check a change in at least one of a color checker and a grayscale checker while … receiving only the lighting information as a changed value  … as the change in at least one of the color checker and the grayscale checker is checked, values to which a color value and a grayscale value in the rendering engine correspond may be detected, and thus the lighting modeling DB may be constructed," Jung, paras. 92-94).
Regarding claims 8-10 and 13, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3 and 6, respectively.
Regarding claims 15-17 and 19, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3 and 6, respectively.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jung and Iborra Olba, and further in view of Chen et al. (US 2019/0362540; hereinafter "Chen")
Regarding claim 7, the combination of Jung and Iborra Olba renders obvious determining the imaging direction of the imaging device; obtaining a light source image corresponding to the current scene ("acquire images for respective camera angles," Jung, para. 18), and obtaining a light source grid corresponding to the current scene (see Jung, Fig. 10); and obtaining color information corresponding to the light source image by sampling the light source image in an imaging process of an imaging range corresponding to the imaging direction of the imaging device, and obtaining the lighting-color map by rendering the light source grid based on the color information ("lighting environment maps for the remaining regions are subsequently created by performing linear interpolation between the lighting environment maps," Jung, para. 88; "the lighting information … may correspond to at least one of the location, type, brightness, and color of lighting," Jung, para. 95; see Jung, Fig. 10).
The combination of Jung and Iborra Olba does not disclose obtaining a light source image by splicing images corresponding to all light sources in the current scene, obtaining a light source grid by splicing grids corresponding to all light sources in the current scene.
In the same art of applying lighting effects to objects in a scene, Chen teaches obtaining a light source image by splicing images corresponding to all light sources in the current scene, obtaining a light source grid by splicing grids corresponding to all light sources in the current scene ("if panorama the camera is used for capturing lighting conditions of the environment (also referred to as 'lighting environment'), then a panorama image sent by the panorama camera to the wearable computing device may take the form of a latitude/longitude map. That is, surrounding scenes are cut and tiled into an image," para. 44).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chen to the combination of Jung and Iborra Olba.  The motivation would have been "so that the reality of the rendered object is improved effectively" (Chen, para. 64).
Regarding claims 14 and 20, they are rejected using the same citations and rationales set forth in the rejection of claim 7.

Allowable Subject Matter
Claims 4, 5, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, in the specific context of parent claims 1 and 3, the known prior art would not have rendered obvious wherein obtaining the image of the light source in the current scene and the grid of the light source comprises: obtaining a light source type of the light source in the current scene; determining an image matching the light source type from a preset light source image library based on the light source type as the image of the light source; obtaining a position of the light source in the current scene and an orientation of the light source in the current scene; and generating the grid of the light source based on the position of the light source in the current scene and the orientation of the light source in the current scene.
Regarding claim 5, it is free from the prior art based on its dependency on claim 4.
Regarding claims 11 and 12, they are free from the prior art for the same reasons as claims 4 and 5, respectively.
Regarding claim 18, it is free from the prior art for the same reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/
Primary Examiner, Art Unit 2611